   Case 1:20-cv-02023-CRC-GGK-DLF Document 75 Filed 09/30/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

COMMON CAUSE, et al.


               Plaintiffs,

       v.                                                   No. 1:20-cv-02023- CRC-GGK-DLF

DONALD J. TRUMP, et al.

               Defendants.



  PLAINTIFFS’ POST-HEARING RESPONSE TO QUESTIONS FROM THE COURT

       During the September 29, 2020 hearing on the parties’ cross-motions, the Court inquired

whether Plaintiffs would consent to converting the Government’s motion to dismiss Plaintiffs’

undercount injury allegations into a motion for summary judgment on the current record. Plain-

tiffs’ counsel requested one day to provide the Court with Plaintiffs’ position. This filing pro-

vides Plaintiffs’ response and also clarifies the answer to an unrelated question from the Court.

       First, Plaintiffs do not consent to converting the Government’s motion to dismiss their al-

legations of undercount injury to a motion for summary judgment on the present record. Plain-

tiffs have not had an opportunity to develop and submit evidence in support of this theory of

harm, let alone to properly brief the import of that evidence under the summary judgment stand-

ard. See Fed. R. Civ. P. 12(d) (stating that, upon conversion of a Rule 12 motion to a summary

judgment motion, “[a]ll parties must be given a reasonable opportunity to present all material

that is pertinent to the motion”). By contrast, in the New York action, the summary judgment

record included an expert report and numerous affidavits from individuals with first-hand

knowledge of the Memorandum’s chilling effect and the consequences of the resulting under-

count, which that court found persuasive. See No. 1:20-cv-05770, ECF No. 164, at 26–36
      Case 1:20-cv-02023-CRC-GGK-DLF Document 75 Filed 09/30/20 Page 2 of 5




(S.D.N.Y. Sept. 10, 2020). Much more supporting evidence is available today. In Plaintiffs’

view, the totality of this evidence would show that there are disputed issues of fact on the under-

count question such that the Government’s summary judgment motion would have to be denied,

discovery ordered and ultimately a trial on the merits held.

          For two reasons, however, Plaintiffs do not believe that it would be a sensible use of their

resources—or the Court’s—to engage in the necessary factual development and full summary

judgment briefing of the undercount injury at this time. First, the census count is scheduled to

conclude on October 5, according to the latest statements by the Secretary of Commerce and the

Census Bureau,1 or in any event no later than October 31.2 Thus, the count will almost certainly

be completed before this Court would be able to resolve a properly presented summary judgment

dispute regarding Plaintiffs’ undercount injury in this case, let alone hold a trial on the merits.

Second, the panel in the New York case has already considered and rejected the Government’s

arguments on the undercount harm question on an extensive summary judgment record, and its

decision on that issue is now before the Supreme Court on appeal. Plaintiffs agree with the anal-

ysis of the New York court regarding the undercount issue and believe that their claims of under-

count injury here are well-founded. But Plaintiffs do not believe that the limited resources of the

parties or the Court are best spent developing those facts and relitigating that issue here, rather

than the apportionment injury on which Plaintiffs have moved and presented evidence different

than that presented in New York.




1
  See https://twitter.com/uscensusbureau/status/1310685274104569856 (“The Secretary of Commerce has
announced a target date of October 5, 2020 to conclude 2020 Census self-response and field data collec-
tion operations.”).
2
    See No. 5:20-cv-05799-LHK, ECF No. 208 (N.D. Cal. Sept. 24, 2020).



                                                  -2-
      Case 1:20-cv-02023-CRC-GGK-DLF Document 75 Filed 09/30/20 Page 3 of 5




          Instead—and for the foregoing reasons—Plaintiffs hereby notify the Court that they will

voluntarily withdraw (1) paragraphs 157–164 of the Second Amended Complaint, 3 which con-

cern injury due to the effect of the President’s Memorandum in suppressing the census response

rate among immigrant communities; (2) the allegations in paragraphs 165–172 of the Second

Amended Complaint,4 only to the extent that the references to “undercount” in those paragraphs

refer to the consequences of the Memorandum’s chilling effect on census response rates (as op-

posed to the reduction in population stemming from the exclusion of undocumented immigrants

from the apportionment base); and (3) the allegations in paragraphs 173–180 of the Second

Amended Complaint, only to the extent that they allege organizational harms stemming from the

Memorandum’s chilling effect on census response rates (as opposed to other forms of organiza-

tional harm).5 Alternatively, Plaintiffs hereby move for leave to amend their Second Amended

Complaint to remove those allegations. See Fed. R. Civ. P. 15(a)(2); Featherston v. District of

Columbia, 910 F. Supp. 2d 1, 10–11 (D.D.C. 2012) (treating notice of withdrawal of a claim as a

motion for leave to amend and granting the motion because such leave should be “freely given”).

Plaintiffs will not use these undercount injury allegations to support any claims in this case. Ac-

cordingly, because Plaintiffs’ undercount injury “will no longer be at issue in this case,” the

Court should deny the Government’s motion to dismiss as moot to the extent it concerns the suf-

ficiency of Plaintiffs’ allegations of undercount injury. Id. at 11.


3
  The Court granted Plaintiffs’ consent motion to file a Second Amended Complaint after Plaintiffs had
filed their Motion for Partial Summary Judgment and the Government had filed its Cross-Motion to Dis-
miss. The parties stipulated that the pending motions would apply to the Second Amended Complaint,
but continued to refer to paragraphs in the First Amended Complaint in their briefing on the respective
motions. For ease of reference, the paragraphs Plaintiffs intend to withdraw are paragraphs 152–159 of
the First Amended Complaint.
4
    These allegations are at paragraphs 160–167 of the First Amended Complaint.
5
    These allegations are at paragraphs 168–175 of the First Amended Complaint.



                                                    -3-
   Case 1:20-cv-02023-CRC-GGK-DLF Document 75 Filed 09/30/20 Page 4 of 5




       Second, and unrelatedly, during yesterday’s hearing Plaintiffs’ counsel misunderstood a

question from the Court regarding “Franklin” to be a reference to Benjamin Franklin and his

views on the census, see, e.g., Utah v. Evans, 536 U.S. 452, 498 (2002) (quoting Benjamin

Franklin as an example of an “American [who] resisted census-taking efforts”), rather than a ref-

erence to the case Franklin v. Massachusetts, 505 U.S. 788 (1992). Counsel’s answer relating to

various Founding Era statements was based on that misunderstanding. Counsel has no disa-

greement with the discussion of “usual residence” in the opinion of the Franklin court at pp. 804-

806, and does not believe that Franklin’s reference to “some element of allegiance or enduring

tie to a place” supports the Government’s position. Franklin used that phrase to indicate the

“br[eadth]” of the term “usual residence”—i.e., as encompassing not only people “physical[ly]

presen[t]” in a state, but also people without the state who nonetheless maintain “some element

of allegiance or enduring tie to” that state. Id. at 804 (emphasis added). This passage does not

support the Government’s attempt to narrow the term “usual residence” to exclude persons who

are in fact “physically present” within a state on an ongoing basis, but who are not in compliance

with the Immigration and Nationality Act. Counsel apologizes for the error.

       We have notified the Government of this filing and have been advised that the Govern-

ment takes no position on Plaintiffs’ notice of withdrawal or, in the alternative, motion for leave

to withdraw the undercount injury allegations.



DATED: September 30, 2020
                                                       /s/ Daniel S. Ruzumna
                                                 Daniel S. Ruzumna (D.C. Bar No. 450040)

                                           BONDURANT MIXSON & ELMORE LLP
                                           EMMET J. BONDURANT*
                                           1201 West Peachtree Street NW
                                           Suite 3900


                                                 -4-
   Case 1:20-cv-02023-CRC-GGK-DLF Document 75 Filed 09/30/20 Page 5 of 5




                                 Atlanta, GA 30309
                                 Telephone: (404) 881-4100
                                 Fax: (404) 881-4111
                                 bondurant@bmelaw.com

                                 PATTERSON BELKNAP WEBB & TYLER LLP
                                 GREGORY L. DISKANT*
                                 DANIEL S. RUZUMNA (D.C. Bar No. 450040)
                                 ARON FISCHER*
                                 JONAH M. KNOBLER*
                                 PETER A. NELSON*
                                 J. JAY CHO*
                                 DEVON HERCHER*
                                 ABIGAIL E. MARION*
                                 1133 Avenue of the Americas
                                 New York, NY 10036
                                 Telephone: (212) 336-2000
                                 Fax: (212) 336-2222
                                 gldiskant@pbwt.com

                                 Attorneys for Plaintiffs
                                 * admitted pro hac vice

                                 McDERMOTT WILL & EMERY
                                 MICHAEL B. KIMBERLY (D.C. Bar No. 991549)
                                 500 North Capitol Street, NW
                                 Washington, D.C. 20001
                                 Telephone: (202) 756-8000
                                 Fax: (202) 756-8087
                                 mkimberly@mwe.com

                                 Attorney for the Individual and
                                 Organizational Plaintiffs




                                     -5-
12041708
